COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 SIMER SINGH,                                     '
                                                                 No. 08-11-00016-CV
                   Appellant,                     '
                                                                   Appeal from the
 v.                                               '
                                                                 342nd District Court
 TRINITY MARKETING &                              '
 DISTRIBUTING CO., INC.,                                       of Tarrant County, Texas
                                                  '
                   Appellee.                      '             (TC# 342-248468-10)



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF FEBRUARY, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating